12 F.3d 214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny W. RAINES, Petitioner-Appellant,v.Michael DUTTON, Warden, et al., Respondents-Appellees.
No. 93-5730.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1993.

Before:  BOGGS and NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Johnny W. Raines, a Tennessee prisoner represented by counsel, appeals a district court judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  The parties have waived oral argument in this case.


2
After a jury trial in May 1986, Raines was convicted on five counts of aggravated rape, four counts of incest and six counts of crimes against nature.  These convictions involved sexual misconduct with his daughter, niece, and sister-in-law, all minors at the time the crimes were committed.  On appeal, the Tennessee Court of Criminal Appeals affirmed all his convictions except for four of the five counts of crimes against nature, which it reversed.  His application for permission to appeal was denied by the Tennessee Supreme Court.


3
He then filed his federal habeas corpus petition raising three grounds for relief.  The district court permitted Raines to amend his petition, thereby dropping two of the three claims due to his failure to exhaust state court remedies as to those claims.  The magistrate judge then found that Raines's remaining claim, asserting that the evidence was insufficient to support his convictions, was without merit and recommended denying his habeas petition.  After de novo review in light of Raines's timely objections, the district court accepted the magistrate judge's recommendation and dismissed the case.  On appeal, Raines continues to argue the merits of his case.


4
Upon review, we affirm the district court's judgment because Raines has not shown that he was denied a fundamentally fair trial.   Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).  The evidence is sufficient to sustain Raines's convictions because, after viewing the evidence in a light most favorable to the prosecution, we conclude that a rational trier of fact could have found the essential elements of the crimes beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.